Citation Nr: 9916517	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for atrial 
fibrillation, claimed to have resulted from surgery at a VA 
medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from December 1941 to 
November 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a January 1997 rating decision, in 
which the RO denied the veteran's entitlement claim to 
benefits under 38 U.S.C.A. § 1151 for atrial fibrillation, 
claimed as due to VA surgery.  The veteran filed an NOD that 
same month, and an SOC was issued by the RO in March 1997.  
In April 1997, the veteran filed a substantive appeal.  The 
veteran had been scheduled for, but later canceled, a 
personal hearing.  


FINDINGS OF FACT

1. All evidence necessary to an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran underwent surgery at a VA medical facility in 
July 1992 to repair an abdominal aortic aneurysm, and, 
following surgery, he developed atrial fibrillation for 
one week.

3. A June 1995 VA examination report noted a diagnosis of 
chronic atrial fibrillation, postural hypotension, and 
insulin-dependent diabetes mellitus.  

4. A VA examination in October 1995 determined that the 
veteran's chronic paroxysmal atrial fibrillation was not a 
consequence of his abdominal aortic aneurysm surgery, in 
the absence of any documented evidence of a cardiac event, 
i.e., ischemia or infarction and, therefore, was not 
related to the episode of atrial fibrillation in July 
1992.  

5. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for atrial fibrillation, is not plausible under 
the law, as there is no evidence that any claimed 
additional disability resulted from VA hospitalization, or 
medical or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits for atrial fibrillation, under the 
provisions of 38 U.S.C.A. § 1151, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file discloses treatment records from 
the VA Medical Center (VAMC) in Erie, PA, dated, in 
particular, from July 1992 to December 1993.  These records 
reflect that, in July 1992, the veteran underwent an aortic 
aneurysmectomy at that facility.  A hospital discharge 
summary noted that, postoperatively, the patient did fairly 
well but, in the postoperative period, showed some signs of 
tachycardia, without any symptoms, along with atrial 
fibrillation and flutter.

The veteran was subsequently started on Digoxin IV 
(intravenous) with Verapamil.  The condition lasted for about 
one week, while the veteran was in the intensive care unit.  
The VAMC hospital summary reported, in addition, that a 
cardiologist was consulted, and it was that specialist's 
opinion that the atrial fibrillation and flutter were due to 
the surgery process, but had no effect on the veteran's 
heart.  A review of the cardiologist's opinion, in the form 
of a consultation report, also dated in July 1992, noted, "I 
think because of his surgery and pain and excess 
catecholamine output and perhaps mild hypoxemia[,] he has 
developing [sic] intermittent atrial fibrillation and 
flutter."  Subsequently, the veteran developed a normal 
sinus rhythm, and he was discharged on Verapamil and Digoxin. 

Thereafter, in November 1993, the veteran filed claims for 
benefits, under 38 U.S.C.A. § 351 (the predecessor to 
38 U.S.C.A. § 1151), for diabetes and a heart condition as a 
result of VA surgery for an abdominal aortic aneurysm.  The 
veteran subsequently refiled his claim, under section 1151, 
in February 1995, referencing the previous claim filed in 
November 1993.  

In a May 1995 rating decision, the RO denied the veteran's 
claims for benefits under section 1151 for diabetes and an 
abdominal aortic aneurysm, and deferred a rating as to the 
claim for a heart condition (later reclassified as a claim 
for atrial fibrillation).  

In June 1995, the veteran was medically examined for VA 
purposes.  He reported that he had problems with walking, 
blackouts with sudden motion, periods of syncope, and 
shortness of breath.  The examiner's diagnosis was chronic 
atrial fibrillation, postural hypotension, and insulin-
dependent diabetes mellitus.  

In October 1995, the veteran underwent an additional VA 
examination for purposes of evaluating his medical condition.  
The examiner noted the veteran's complaints of weakness, 
intermittent dizziness, and an irregular and racing heart.  
Diagnostic test results revealed moderate left atrial 
enlargement; mild LVH ( left ventricular hypertrophy), with 
no significant transaortic gradient, and the veteran's left 
ventricle systolic function was apparently preserved, with 
estimated ejection fraction of 50 percent.  The examiner's 
diagnosis was chronic paroxysmal atrial fibrillation, not 
related to medications at the time of surgery.  It was 
further noted that, in the absence of any documented evidence 
of a cardiac event, i.e., ischemia or infarction, the chronic 
atrial fibrillation was not a consequence of surgery and 
therefore not related to the episode of atrial fibrillation 
in June 1992.  

In August 1996, the RO received St. Mary's Regional Medical 
Center treatment records, dated from May 1996 to June 1996.  
In particular, in May 1996, the veteran was medically 
examined and noted to be obese.  He reported complaints of 
shortness of breath on exertion, and mild orthopnea.  Upon 
clinical evaluation, his heart evidenced an irregular rhythm.  
The examiner's diagnostic assessment was of insulin-dependent 
diabetes, atrial fibrillation, and congestive heart failure.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provide that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 (formerly section 351) was filed in November 
1993.  Therefore, under the statute and the opinion of the 
General Counsel cited above, this claim has been adjudicated 
by the RO, and is being reviewed by the Board, under the 
version of 38 U.S.C.A. § 1151 extant before the enactment of 
the statutory amendment, as interpreted in the Gardner 
decisions, supra, and under the interim rule issued by the 
Secretary on March 16, 1995, and adopted as a final 
regulation on May 23, 1996.  Thus, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has repeatedly held 
that, for a service connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Epps v. Brown, 
supra, and Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, 
the Court has ruled that a claimant under the provisions of 
38 U.S.C.A. § 1151 must submit sufficient evidence to make a 
claim well grounded.  Ross v. Derwinski, 3 Vet.App. 141, 144 
(1992); Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  

A review of the evidence reflects that the veteran underwent 
surgery to repair an abdominal aortic aneurysm in 1992, and 
subsequently developed atrial fibrillation for one week.  The 
fibrillation was noted to have been a result of the veteran's 
surgery, but that it had not effected his heart.  A 
subsequent VA examination of the veteran, in 1995, revealed 
chronic atrial fibrillation, although the examiner did not 
link the condition to the veteran's surgery in 1992.  
Thereafter, a second VA examination was undertaken in 1995.  
Following a thorough evaluation of the veteran and a review 
of his medical history, a cardiologist concluded that, in the 
absence of any documented evidence of a cardiac event, i.e., 
ischemia or infarction, the veteran's chronic atrial 
fibrillation was not a consequence of his abdominal aortic 
aneurysm surgery, and therefore was not related to the 
episode of atrial fibrillation in 1992.  

As noted above, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  In this instance, while 
the veteran has presented evidence that he currently suffers 
from a disability, chronic atrial fibrillation, he has not 
provided medical nexus evidence that such a disability is 
related to his abdominal aortic aneurysm surgery in 1992, 
especially in light of the VA cardiology examination in 1995, 
which revealed that the veteran's chronic atrial fibrillation 
was not related to his aneurysm surgery.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim under 
section 1151merely by presenting his own assertions, or those 
of his representative on his behalf, however strongly they 
may be felt because, as lay persons, they are not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998).  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the disability claimed 
by the veteran under 38 U.S.C.A. § 1151, i.e., chronic atrial 
fibrillation, has not been shown to constitute an existing 
disability resulting from VA hospitalization or medical or 
surgical treatment.  Accordingly, the claim is not well 
grounded, and benefits under section 1151 may not be granted.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for atrial fibrillation, claimed to have resulted from 
surgery at a VA medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

